Title: From Thomas Jefferson to Joseph Carrington Cabell, 14 February 1826
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                        Dear Sir
                        
                            Monticello
                            Feb. 14. 26
                        
                    Your two favors of the 8th and 10th were recieved yesterday, and I will endeavor to get this into the mail which is to be closed this evening. if they have not cheered me in all things they greatly do it in the prospect they hold up of succeeding in our intermediate plan of schools. but I am sorry you waited a moment to consult me, on the subject, and the more so as it finds me under a severe relapse, and during a paroxysm of pain, rendering impossible all attention of the mind to any thing but exaggerated suffering. this however occurs to me at once, that I always considered the 1st plan as far the best, but the 2d the only one which could be obtained from the local interests it enlisted. I remember too that the 2d bill was copied from the 1st verbatim, except in the mutations of place, and the change which these called for. obvious as these are, they are still such as under my present pain are beyond my powers, but you can make them yourself in a few minutes. lay them side by side, and comparing section by section, the changes in the 2d will present themselves at once for rejection, the remaining sections of both will be found verbatim the same, unless, here and there, a word may have occurred in the 2d or a phrase, or idea, better than had occurred in the 1st other changes for the better may also occur to yourself, some indeed are specified in your letter, and in general I approve of all your new suggestions. pray then do not wait a moment, but drive at once the nail which you find will go.—as to the quantity of ground necessary, if each Professor, and the Steward has a curtilage, garden, pasture & orchard, it is enough.—the printing your pamphlet was all-important. the reasoning of the ‘Friend of science’ cannot be answered, my letter too of Sep. 17. must be felt. equal right, the principle of the 1st bill is the polar star to be followed.Whatever may be the sentence to be pronounced in my particular case, the efforts of my friends are so visible, the impressions so profoundly sunk to the bottom of my heart, that they can never be obliterated. they plant there a consolation which countervails whatever other indications might seem to import. the Report of the committee of finance, particularly, is balm to my soul. thanks to you all, and warm and affectionate acknolegements. I count on nothing now. I am taught to know my standard, and have to meet with no further disappointment.
                        Th: Jefferson
                    